Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/2021 has been entered.
Response to Amendment
The Amendment filed April 13, 2021 has been entered. Claims 1, 3-11, 14-19 and 21-23 remain pending in the application.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 rejected under 35 U.S.C. 103 as being unpatentable over Wallen et al (US 9,314,941, filed on Sep. 13, 2012) in view of Miura et al. (US 2003/0034588, filed on Jul. 30, 2002).
Regarding claims 1 and 3, Wallen teaches, as illustrated in Figs. 9A-9J, a method of manufacturing a component (i.e. see a component in Fig. 9J). 
The method includes forming a thermally expanding mandrel (i.e. Another embodiment of the disclosure includes water soluble self-expanding mandrels that can contain a water soluble binder and an expandable material. The binder can be an organic or inorganic binder. The expandable material can be a material that expands when subjected to heat, light, energy or chemical reaction. The expandable material can be an expandable graphite or expandable polymer particle, and the expandable mandrel can compress a composite material that is on the surface of the mandrel against another surface, such as in a tool or mold. Col. 4, Lines 47-51; One exemplary mold 300 is shown in FIG. 4. The mold 300 includes two mold halves 301, 302 that are pressed together to form an internal mold cavity 303 for formation of a mandrel 304. Col. 7, Lines 37-40) using an expanding material composition. The expanding material composition comprises polymer particle and plaster (i.e. With the mandrel described above, the material and process disclosed herein can suggest the utilization of a hybrid technology that can capture several advantages of the prior technologies, including the expansion of the bladder, the rigidity of the plaster mandrel, Col. 17, Lines 9-13). 
The method includes applying carbon fiber component to the thermally expanding mandrel (i.e. The mandrel can be coated with a composite material and placed within the tool, as shown in FIG. 9D. The mandrel can optionally be covered with a sealer prior to coating with the composite material in order to limit mixing or penetration of the composite material and the mandrel. The composite material can be any material used to make a composite structure. For example, the composite material can include a thermosetting compound, including a 
As illustrated in Figs. 9A-9J, Wallen teaches the method includes inserting the thermally expanding mandrel into a molding tool; closing the molding tool; applying heat to the thermally expanding mandrel and the molding tool during a period of time, wherein the thermally expanding mandrel expands and the carbon fiber component material cures to form the component during the period of time (i.e. The mandrel and composite material can be enclosed within the tool or mold as shown in FIG. 9E and FIG. 9F, and heated to a desired temperature. During heating the expandable material in the mandrel can expand and can compress and/or hold the composite material against the inner surface of the mold, allowing the material to cure to form the composite structure. Col. 18, Lines 14-20); opening the molding tool after the period of time; removing the component from the molding tool (see Fig. 9H) and washing out the thermally expanding mandrel from the component (see Fig. 9I; Once heating is complete, the tool, mandrel and composite structure can be removed from the oven or furnace, as shown in FIG. 9G, and cooled. The ends of the composite structure and mandrel can be trimmed on the ends, as shown in FIG. 9H. The mandrel and composite structure can be removed from the tool or mold and rinsed with water to remove the mandrel, as shown in FIG. 9I. Because the mandrel can be prepared with one or more water soluble binders, the mandrel can be rinsed out of the composite structure using any water source, including common tap water. An example of a final composite structure, free of the mandrel, is shown in FIG. 9J. Col. 18, Lines 46-56).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wallen to incorporate the teachings of Miura to provide rubber particles to make the thermally expanding mandrel. By doing so, it would be possible to obtain proper bonding pressure (for the composite structure) by the silicon beads as pressure media, as recognized by Miura ([0027] and [0028]).
	Wallen discloses an undersized room temperature dimensionally stable mandrel, shown in Fig. 10B, by injecting or packaging the water soluble polymer binder, filler, and the TM and allowing it to hydrate (col. 21, lines 9-13). As shown in annotated Figure I, Wallen discloses that, the thermally expanding mandrel includes at least 

    PNG
    media_image1.png
    660
    466
    media_image1.png
    Greyscale

Annotated Figure I (from Figs. 9I and 9J from the teachings of Wallen)
one surface feature that forms a corresponding surface feature on the component (see Fig. 9J in the teachings of Wallen) , and wherein the at least one surface feature of the thermally expanding mandrel includes at least protrusion features (as shown in the annotated Figure II; For example, it is understandable that the thermally expanding mandrel starts from the right side (in the annotated Figure II) having a cylinder shape then moves to the left side growing two protrusion features).   

    PNG
    media_image2.png
    347
    617
    media_image2.png
    Greyscale

Annotated Figure II (based on Fig. 10B from Wallen)

    PNG
    media_image3.png
    799
    606
    media_image3.png
    Greyscale

Annotated Figure III (Based on Figs. 10E and 10F in the teachings of Wallen)

Wallen discloses that, as illustrated in attached annotated Figure III, in the method a wall thickness of the component will be changed if the interior surface of the component is changed.    
However, Wallen does not explicitly show how a variation in a wall thickness of the component is changed. Miura discloses that, as illustrated in Figs. 16-17, the component 260 including 261, 262 and 263 has different wall thicknesses as shown in Fig. 17. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wallen to incorporate the teachings of Miura to provide that the component 260 including 261, 262 and 263 has different wall thicknesses then a corresponding surface feature on an interior surface of the component is defined by the variation in a wall thickness of the component. By doing so, it would be .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wallen et al (US 9,314,941, filed on Sep. 13, 2012) and Miura et al. (US 2003/0034588, filed on Jul. 30, 2002) as applied to claim 1 above, further in view of Wallen (US 2011/0000398, hereafter Wallen’s 398).
Regarding claim 21, Wallen discloses that, alternatively, an offset can be placed within the tool prior to adding the mandrel components, as shown in Fig. 9B, allowing the mandrel components to cure and produce a mandrel with dimensions that are approximately uniformly smaller than the tool, as shown in Fig. 9C (col. 17, lines 45-50). Thus, Wallen discloses that, in the method forming the thermally expanding mandrel comprises molding the thermally expanding mandrel.
However, Wallen does not explicitly disclose that the thermally expanding mandrel comprises 3D printing the thermally expanding mandrel. In the same field of endeavor, aggregate-based tooling, Wallen’s 398 discloses that, a part produced using 3D printing methods, such as the part 10 in Fig. 9, may be used as a mandrel, core, mold, or other tooling for production of materials, including polymer and/or composite materials,…. The use of the 3D printing process permits the production of tooling that has very complex geometries. The cured part may have a coefficient of thermal expansion between the range of 0.5-9.0X10-6 mm/mm/˚C ([0111]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wallen to incorporate the 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wallen and Miura as applied to claim 1 above, further in view of Bartel et al (US 2014/0102578, filed on Oct. 12, 2012).
Regarding claim 4, the combination of Wallen and Miura teaches the method of manufacturing a component. However, the combination does not explicitly disclose recycling at least a portion of the expanding material composition after the washing out. In the same field of endeavor, thermoplastic composite tubular structures, Bartel discloses that, as illustrated in Fig. 8, the removed mandrel 70 or soluble, expandable material 72 may be discarded or recycled ([0054], Lines 9-10 from bottom). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Wallen and Miura to incorporate the teachings of Bartel to recycle expandable material (i.e. particles). By doing so, it would be possible to make the manufacturing process of the composite structure friendly to environment.
Claims 5-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wallen in view of Bartel.
Regarding claims 5-6, 8-9, Wallen teaches, as illustrated in Figs. 9A-9J, a method of manufacturing a component (i.e. see a component in Fig. 9J). 

The method includes applying carbon fiber component (i.e. one component material) to the thermally expanding mandrel (i.e. The mandrel can be coated with a composite material and placed within the tool, as shown in FIG. 9D. The mandrel can optionally be covered with a sealer prior to coating with the composite material in order to limit mixing or penetration of the composite material and the mandrel. The composite material can be any material used to make a composite structure. For example, the composite material can include a thermosetting compound, including a thermosetting resin; a thermoplastic compound, including a thermoplastic resin; or one or more layers of carbon fiber mesh. Col. 17, Lines 1-3 from bottom and Col. 18, Lines 1-7).
9) cures to form the component during the period of time (i.e. The mandrel and composite material can be enclosed within the tool or mold as shown in FIG. 9E and FIG. 9F, and heated to a desired temperature. During heating the expandable material in the mandrel can expand and can compress and/or hold the composite material against the inner surface of the mold, allowing the material to cure to form the composite structure. Col. 18, Lines 14-20); opening the molding tool after the period of time; removing the component from the molding tool (see Fig. 9H) and washing out the thermally expanding mandrel from the component (see Fig. 9I; Once heating is complete, the tool, mandrel and composite structure can be removed from the oven or furnace, as shown in FIG. 9G, and cooled. The ends of the composite structure and mandrel can be trimmed on the ends, as shown in FIG. 9H. The mandrel and composite structure can be removed from the tool or mold and rinsed with water to remove the mandrel, as shown in FIG. 9I. Because the mandrel can be prepared with one or more water soluble binders (related to claim 8), the mandrel can be rinsed out of the composite structure using any water source, including common tap water. An example of a final composite structure, free of the mandrel, is shown in FIG. 9J. Col. 18, Lines 46-56). It is understandable that when water is applied to the component in Fig. 9I, the expanding material composition in the mandrel is configured to dissolve into water to facilitate removal from the component. It is also understandable the binder material used is a water-soluble binder material. As shown in Figs. 9A-9J, the thermally 
However, Wallen does not explicitly disclose recycling at least a portion of the expanding material composition after the washing out. In the same field of endeavor, thermoplastic composite tubular structures, Bartel discloses that, as illustrated in Fig. 8, the removed mandrel 70 or soluble, expandable material 72 may be discarded or recycled ([0054], Lines 9-10 from bottom). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Wallen and Miura to incorporate the teachings of Bartel to recycle expandable material (i.e. particles). By doing so, it would be possible to make the manufacturing process of the composite structure friendly to environment.
Wallen discloses an undersized room temperature dimensionally stable mandrel, shown in Fig. 10B, by injecting or packaging the water soluble polymer binder, filler, and the expandable material EXPANCELTM and allowing it to hydrate (col. 21, lines 9-13). As shown in attached annotated Figure I, Wallen discloses that, the thermally expanding mandrel includes at least one surface feature that forms a corresponding surface feature on the component (see Fig. 9J in the teachings of Wallen) , and wherein the at least one surface feature of the thermally expanding mandrel includes at least a protrusion (as shown in the annotated Figure II).   
As illustrated in attached annotated Figure III, Wallen discloses that, the thermally expanding mandrel (see label of mandrel in attached annotated Figure III) includes at least one 
Wallen discloses that, as illustrated in attached annotated Figure III, in the method a wall thickness of the component will be changed if the interior surface of the component is changed.    
However, Wallen does not explicitly show how a variation in a wall thickness of the component is changed. Miura discloses that, as illustrated in Figs. 16-17, the component 260 including 261, 262 and 263 has different wall thicknesses as shown in Fig. 17. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wallen to incorporate the teachings of Miura to provide that the component 260 including 261, 262 and 263 has different wall thicknesses then a corresponding surface feature on an interior surface of the component is defined by the variation in a wall thickness of the component. By doing so, it would be possible to manufacture the component in a procedure similar to that any one of the embodiments, as recognized by Miura ([0219]). 
10, Wallen teaches that, for this method of treating, it may be advantageous for the mold to comprise a material with a high thermal conductivity, such as steel, aluminum, Invar, etc (Col. 9, Lines 51-54).
Regarding claim 11, it is well known in the technology (art) that the coefficient of thermal expansion associated with the thermally expanding particles such as silicone rubber beads is much higher than the coefficient of thermal expansion associated with a material of the molding tool such as steel.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wallen and Bartel as applied to claim 5 above, further in view of Wallen’s 398.
Regarding claim 22, Wallen discloses that, alternatively, an offset can be placed within the tool prior to adding the mandrel components, as shown in Fig. 9B, allowing the mandrel components to cure and produce a mandrel with dimensions that are approximately uniformly smaller than the tool, as shown in Fig. 9C (col. 17, lines 45-50). Thus, Wallen discloses that, in the method forming the thermally expanding mandrel comprises molding the thermally expanding mandrel.
However, Wallen does not explicitly disclose that the thermally expanding mandrel comprises 3D printing the thermally expanding mandrel. In the same field of endeavor, aggregate-based tooling, Wallen’s 398 discloses that, a part produced using 3D printing methods, such as the part 10 in Fig. 9, may be used as a mandrel, core, mold, or other tooling for production of materials, including polymer and/or composite materials,…. The use of the 3D printing process permits the production of tooling that has very complex geometries. The cured -6 mm/mm/˚C ([0111]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wallen to incorporate the teachings of Wallen’s 398 to provide that the thermally expanding mandrel comprises 3D printing the thermally expanding mandrel. By doing so, it would be possible to provide improvements that have shortened processing time and overall costs, as recognized by Wallen’s 398 ([0016] and [0017])
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wallen and Bartel as applied to claim 5 above, further in view of Miura and Artz et al (US 6,828,373, filed on Mar. 6, 2002).
Regarding claim 7, the combination of Wallen and Bartel teaches the method to form the thermally expanding mandrel using an expanding material composition. However, the combination does not explicitly disclose to use rubber particles or silicone rubber particles to make the thermally expanding mandrel. Miura discloses that, in order to solve the problems, according to the fifth aspect of the present invention, there is provided that the method for manufacturing a structural body according to the first aspect of the present invention, wherein the structural body formation step includes a thermosetting bonding adhesive as the bonding adhesive, the closed space formation step temporarily forms a structural body which has the closed space and comprises a flexible mandrel having silicon rubber beads as the elastic body, the hardening step further comprises a heating step of fixing the structural body with a predetermined jig, heating the structural body to thereby expand the flexible mandrel to apply 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Wallen and Bartel to incorporate the teachings of Miura to provide rubber particles to make the thermally expanding mandrel. By doing so, it would be possible to obtain proper bonding pressure (for the composite structure) by the silicon beads as pressure media, as recognized by Miura ([0027] and [0028]).
However, the combination does not explicitly disclose to use the binder material including gypsum plaster to make the thermally expanding mandrel. In the same field of endeavor, water soluble tooling materials, Artz teaches that, a material such as plaster can be used in the composite blend to improve the castability of the blend when making the tooling material. The types of plaster that may be used include plaster of paris and gypsum plaster. Talc or similar material also can be added as a filler to the composite blend to slow the rate of hardening of the composite blend (Col. 4, Lines 60-65).
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Artz to provide the binder material including gypsum plaster to make the thermally expanding mandrel. By doing so, it would be possible to enhance the functional properties of the tooling material, as recognized by Artz (Col. 4, Lines 38-45).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wallen and Bartel as applied to claim 5 above, further in view of Miura.
Regarding claim 14, the combination teaches the method to form the thermally expanding mandrel using an expanding material composition. However, the combination does not explicitly discloses that the thermally expanding mandrel includes rib feature on its surface. Miura discloses that, as illustrated in Fig. 15, the thermally expanding mandrel 240 (i.e. the flexible mandrel 240 is formed by mixing beads 242 made of silicon rubber and beads 243 made of glass and charging them into a bag body 241, as shown in Fig. 14 [0188]) includes four ribs (or corners) around its surface. 
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Miura to provide surface features such as ribs on the surface of the thermally expanding mandrel. By doing so, it would be possible to create surface features needed on the (corresponding) composite structural component.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wallen and Bartel as applied to claim 5 above, further in view of Satoh et al (EP 0415207, filed on Aug. 17, 1990).
Regarding claim 15, the combination teaches the method to form the thermally expanding mandrel using an expanding material composition. However, the combination does not explicitly disclose the heat applied to the thermally expanding mandrel generates approximately 10% overpressure within the molding tool. In the same field of endeavor, hollow article of fiber-reinforced thermoplastic resin, Satoh teaches that, as illustrated in Fig. 8, 15).    
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Satoh to have 10% overpressure caused by the thermal expansion of the thermally expanding mandrel. By doing so, it would be possible to prevent the composite component from being subjected to extra expansion, as recognized by Satoh (Col. 15, Lines 34-56).
Claims 16-19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wallen in view of Miura.
Regarding claims 16-17, Wallen teaches that, as illustrated in Figs. 9A-9J, a thermally expanding mandrel (i.e. Another embodiment of the disclosure includes water soluble self-expanding mandrels that can contain a water soluble binder and an expandable material. The binder can be an organic or inorganic binder. The expandable material can be a material that expands when subjected to heat, light, energy or chemical reaction. The expandable material can be an expandable graphite or expandable polymer particle, and the expandable mandrel can compress a composite material that is on the surface of the mandrel against another 
The thermally expanding mandrel includes applying carbon fiber component (i.e. one component material) to the thermally expanding mandrel (i.e. The mandrel can be coated with a composite material and placed within the tool, as shown in FIG. 9D. The mandrel can optionally be covered with a sealer prior to coating with the composite material in order to limit mixing or penetration of the composite material and the mandrel. The composite material can be any material used to make a composite structure. For example, the composite material can include a thermosetting compound, including a thermosetting resin; a thermoplastic compound, including a thermoplastic resin; or one or more layers of carbon fiber mesh. Col. 17, Lines 1-3 from bottom and Col. 18, Lines 1-7).
As illustrated in Figs. 9A-9J, Wallen teaches the method includes inserting the thermally expanding mandrel into a molding tool; closing the molding tool; applying heat to the thermally expanding mandrel and the molding tool during a period of time, wherein the thermally expanding mandrel expands and the carbon fiber component material cures to form the component during the period of time (i.e. The mandrel and composite material can be enclosed within the tool or mold as shown in FIG. 9E and FIG. 9F, and heated to a desired temperature. During heating the expandable material in the mandrel can expand and can compress and/or hold the composite material against the inner surface of the mold, allowing the material to cure 
However, Wallen does not explicitly disclose rubber particle is included in the expanding material composition to make the thermally expanding mandrel. In the same field of endeavor, method for manufacturing a structure, Miura discloses that, in order to solve the problems, according to the fifth aspect of the present invention, there is provided that the method for manufacturing a structural body according to the first aspect of the present invention, wherein the structural body formation step includes a thermosetting bonding adhesive as the bonding adhesive, the closed space formation step temporarily forms a structural body which has the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wallen to incorporate the teachings of Miura to provide rubber particles to make the thermally expanding mandrel. By doing so, it would be possible to obtain proper bonding pressure (for the composite structure) by the silicon beads as pressure media, as recognized by Miura ([0027] and [0028]).
Wallen discloses an undersized room temperature dimensionally stable mandrel, shown in Fig. 10B, by injecting or packaging the water soluble polymer binder, filler, and the expandable material EXPANCELTM and allowing it to hydrate (col. 21, lines 9-13). As shown in attached annotated Figure I, Wallen discloses that, the thermally expanding mandrel includes at least one surface feature that forms a corresponding surface feature on the component (see Fig. 9J in the teachings of Wallen) , and wherein the at least one surface feature of the thermally expanding mandrel includes at least a protrusion (as shown in the annotated Figure II).  
As illustrated in attached annotated Figure III, Wallen discloses that, the thermally expanding mandrel (see label of mandrel in attached annotated Figure III) includes at least one 
Wallen discloses that, as illustrated in attached annotated Figure III, in the method a wall thickness of the component will be changed if the interior surface (for example, a protrusion) of the component is changed.    
However, Wallen does not explicitly show how a variation in a wall thickness of the component is changed. Miura discloses that, as illustrated in Figs. 16-17, the component 260 including 261, 262 and 263 has different wall thicknesses as shown in Fig. 17. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wallen to incorporate the teachings of Miura to provide that the component 260 including 261, 262 and 263 has different wall thicknesses then a corresponding surface feature (for example, a protrusion) on an interior surface of the component is defined by the variation in a wall thickness of the component. By doing so, it would be possible to manufacture the component in a procedure similar to that any one of the embodiments, as recognized by Miura ([0219]).
18, it is well known in the technology (art) that the coefficient of thermal expansion associated with the thermally expanding particles such as silicone rubber beads is much higher than the coefficient of thermal expansion associated with a material of the molding tool such as steel. 
Regarding claim 19, Miura discloses that, as illustrated in Fig. 15, the thermally expanding mandrel 240 (i.e. the flexible mandrel 240 is formed by mixing beads 242 made of silicon rubber and beads 243 made of glass and charging them into a bag body 241, as shown in Fig. 14 [0188]) includes four ribs (or corners) around its surface. 
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Wallen, Bartel and Wallen’s 398 to incorporate the teachings of Miura to provide surface features such as ribs on the surface of the thermally expanding mandrel. By doing so, it would be possible to create surface features needed on the (corresponding) composite structural component.
Regarding claim 23, Wallen discloses that, alternatively, an offset can be placed within the tool prior to adding the mandrel components, as shown in Fig. 9B, allowing the mandrel components to cure and produce a mandrel with dimensions that are approximately uniformly smaller than the tool, as shown in Fig. 9C (col. 17, lines 45-50). Thus, Wallen discloses that, in the method forming the thermally expanding mandrel comprises molding the thermally expanding mandrel.
Response to Arguments
Applicant's arguments filed 4/13/2021 have been fully considered.
1, 5 and 16 that one of ordinary skill in the art would not understand the shape of the mandrel as “protrusion features”, it is not persuasive. Wallen discloses the method creating the features on the component as shown from Fig. 9A to 9J. For one of ordinary skilled in the art, the features of the component should have a proper name. That is the protrusion (features) of the component coming from.
	Regarding arguments in claims 1, 5 and 16 that the recited references also fail to disclose a corresponding surface feature on an interior surface of the component that is defined by a variation in a wall thickness of the component, it is not persuasive.
Wallen discloses that, as illustrated in attached annotated Figure III, in the method a wall thickness of the component will be changed if the interior surface (for example, a protrusion) of the component is changed.    
However, Wallen does not explicitly show how a variation in a wall thickness of the component is changed. Miura discloses that, as illustrated in Figs. 16-17, the component 260 including 261, 262 and 263 has different wall thicknesses as shown in Fig. 17. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wallen to incorporate the teachings of Miura to provide that the component 260 including 261, 262 and 263 has different wall thicknesses then a corresponding surface feature (for example, a protrusion) on an interior surface of the component is defined by the variation in a wall thickness of the component. By doing so, it would be possible to manufacture the component in a procedure similar to that any one of the embodiments, as recognized by Miura ([0219]). 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742